Citation Nr: 1527101	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  11-05 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right above the knee amputation.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from April 1951 to March 1959.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The RO in St. Petersburg, Florida has jurisdiction over the Veteran's claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that a remand is necessary for further development.

A remand is necessary for a VA examination to be performed.  In this case, the Veteran claims that he experienced poor circulation and frostbite while in service in Korea and that his right above the knee amputation is a residual of those injuries.  The Board notes that the Veteran's service medical records are unavailable.  Moreover, the Board finds that there is competent evidence of a disability that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Therefore, a remand for an examination is necessary.

A review of the record shows that the decision to award Social Security Administration benefits is of record.  However, the medical records relied upon in making that decision are not of record.  VA has a duty to obtain potentially relevant SSA records when it has actual notice that the Veteran is receiving SSA benefits.  Golz v. Shinseki, 530 F.3d 1317 (Fed. Cir. 2010).  Thus, the medical documents supporting the SSA decision should be obtained.

Finally, as the Veteran claims a right above the knee amputation as a residual of in-service frostbite, the AOJ should attempt to obtain a copy of the operative report and any pathology reports that may have been produced in conjunction with the right above the knee amputation.  38 U.S.C.A. § 5103A(a)-(c).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Social Security Administration (SSA) and obtain and associate with the claims file copies of the Veteran's records regarding SSA benefits, including the medical records upon which the any SSA decisions were based.  Efforts to obtain these records should be documented, and the SSA should provide a negative response if such records are not available.

2.  Associate all available VA and non-VA treatment records with the record, to specifically include a copy of the operative report and any pathology reports that may have been produced in conjunction with the right above the knee amputation. 

3.  Schedule a VA examination with regard to the Veteran's claim for service connection for a right above the knee amputation as a residual of in-service frostbite.  The examiner must review the claims file and must note that review in the report.  A complete history of symptoms should be elicited from the Veteran.  Any tests and studies deemed necessary should be conducted and all findings should be reported in detail.  The examiner should identify any pertinent pathology found and should diagnose any current residual of frostbite.  The examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any residual of in-service frostbite, to specifically include a right above the knee amputation, had its onset in service, was aggravated by service, or is otherwise related to any incident of service.  The examiner must consider the Veteran's statements regarding poor circulation and frostbite. 

4.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




